Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29th June 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 13** and 25** are allowed over prior art of record, Sato (US 2015/0117179 A1).
Claim 25 (similarly Claim 13). Sato shows a router (fig. 9: VR 13 or 23) comprising:  	a plurality of connections for connection to one communication device in each particular case (fig. 9: terminal 5 via two paths);  	a processor (fig. 16: element 13); and  	a memory device for storing routing information in routing tables (fig. 16: tables);6 LEGAL\52962812\1 14944.0001.000/520713.000wherein  	the processor, when executing, causes the router to:  	forward datagrams from source communication devices to destination communication devices based on routing information ([0103]: destination address); and 	select from a group of a plurality of routers which is assigned to a virtual router, together with these routers, a router operated as an active default gateway ([0061]: default gateway), the virtual router having an allocated virtual data link layer address and the routers which are not operated as active default gateway being configured and operated as reserve gateways ([0070]: backup nodes).Sato does not expressly describe further features of the router to: 	adopt, as a reserve gateway, each address allocations transmitted by the respective active default gateway in its configuration directly and without results from an independent training procedure for address allocations;  	select, together with other reserve gateways, a new active default gateway in the event of failure of a previously active default gateway; and  	adopt, as new active default gateway, the address allocations transmitted before the failure and the virtual data link layer address allocated to the virtual router as active default gateway for its operation; and wherein  	the processor, when executing, further causes the router to:  	request, as the reserve gateway, from the respective active default gateway, a transmission of stored address allocations 7LEGAL\52962812\1 14944.0001.000/520713.000between data link layer addresses and Sato.

** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Sone et al, US 2014/0362866 A1: a network separation device wherein a relay rule used by a selection unit for selecting data is not limited to a rule set by using destinations or transmission sources such that the selection unit having a rule that checks whether personal information is included does not transmit data to a virtual router of a relay destination when personal information is included.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        14th December 2021